FILED: March 14, 2018


                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             ___________________

                                  No. 16-2174
                          (1:16-cv-00572-CMH-MSN)
                             ___________________

TREY SIMS

            Plaintiff - Appellant

v.

KENNETH E. LABOWITZ, Administrator pursuant to Code of Va. sect. 64.2-
454 of the Estate of David E. Abbott

            Defendant - Appellee

and

CLAIBORNE RICHARDSON

            Defendant

___________________

CHILDREN'S JUSTICE FUND; CHILD USA

            Amici Supporting Appellant
                              ___________________

                                   ORDER
                              ___________________

      Upon consideration of Children’s Justice Fund’s motion to accept the

untimely January 20, 2018 filing, which the court construes as a motion to file the

amicus brief, the court grants the motion and accepts the brief in accordance with

Fed. R. App. P. 29(b)(2).

      The Court grants appellant’s petition for panel rehearing, vacates the prior

panel opinion, and issues a new panel opinion. The appellee’s pending petition for

panel rehearing and rehearing en banc is moot and dismissed without prejudice.

The appellee may file a new petition for rehearing upon the issuance of the revised

panel opinion.

                                       For the Court

                                       /s/ Patricia S. Connor, Clerk